The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This is in response to the claims filed on 06/06/2022.  Claims 1-21 are allowed.  Claims 1, 8 and 15 are independent claim.


Continued Examination under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/05/2022 has been entered.


Allowable Subject Matter
The Applicant’s replies make evident the reasons for allowance, satisfying the “record as a whole” proviso of the rule 37 CFR 1.104(e). The grounds of claim rejection was reconsidered and withdrawn based on the substance of applicant’s amendments, remarks and arguments (see remarks, filed 07/05/2022, page no. 9-13), as such the reasons for allowance are in all probability evident from the record and no statement is deemed necessary (see MPEP 1302.14).

The following is an examiner’s statement of reasons for allowance:
Claims 1-21 are allowed as the updated search does not teach or fairly suggest the claimed limitations. 
The closest prior art of record Lohman (US Patent Application Publication No 2013/0232304) discloses interleave stride size and interleave count. Lohman also teaches an address mask that is calculated based on interleave stride and interleave count and higher order address bits stripped from the first read address and the second read address to leave bits that are indicative of at least two available memory constructs. The address mask may be bitwise ANDed to the first memory address and the second memory address such that only the lower address bits are used for address alignment calculation.
 “apply the one or more masks to generate an interleaved result that interleaves the one or more masks with the configuration data” and “compare the interleaved result to an expected result: and “send an indication that the configuration data permissibly programmed the permitted partition in response to determining that the interleaved result is expected result” as recited in claim 1 are not taught by the prior art in conjunction with other entire claim limitations not specifically recited in the quotes. 
Thus, for at least the foregoing reasons, the prior arts of record do not teach the present invention as set forth in the independent claims. Similar reasoning is applied for other independent claim 8 and 15. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WASIKA NIPA whose telephone number is (571)272-8923.  The examiner can normally be reached on M-F, 8 am to 5 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Pwu can be reached on 571-272-6798.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/WASIKA NIPA/           Primary Examiner, Art Unit 2433